In an opinion released on May 12, 1938, Judge P. H. Stevens of the Ninth District Court of Appeals expressed the thoughts of that court in the following manner:
"There has been an increasing tendency in recent years upon the part of courts of many jurisdictions to extend the scope of the self-incrimination constitutional provisions to entirely unwarranted lengths. Modern-day transportation, which enables criminals to travel with great rapidity from one part of a state to another, or from one state to another state, together with improvements in lethal instruments, has made the path of the law-enforcement officer exceedingly rough; and it seems to the members of this court to be high time to discontinue such an attitude toward those accused of criminal offenses, and to secure to them such rights as are clearly guaranteed by constitutional provisions, but no more. Maudlin sentimentality in favor of those accused of crime should not be encouraged." (State v. Gatton, 60 Ohio App. 192, 196.)
Judge Stevens' words relative to the problems faced by law enforcement officials in 1938 could well have been written this very day, and might even constitute an understatement at that. Nevertheless, as I read the recent U.S. Supreme Court decisions, it seems clear that they leave us no choice but to reverse this conviction.
BROWN, J., of the Sixth Appellate District, sitting by designation in the Tenth Appellate District. *Page 38